ALDERMAN, Chief Judge.
The plaintiff, who was the prevailing party before the trial court, appeals the award of costs in favor of the defendant. The plaintiff sued for conversion of an automobile, and the defendant counterclaimed for breach of contract; the jury’s verdicts awarded the plaintiff $1,000.00 damages and nothing to the defendant. Each party moved to tax costs, $238.50 for the plaintiff and $621.54 for the defendant. The trial court found that “both parties should recover their taxable costs.” The defendant was awarded net taxable costs of $215.54 and in the final judgment the plaintiff’s $1,000.00 jury award was reduced to $784.46.
We reverse. Section 57.041(1), Florida Statutes (1975), provides: “The party recovering judgment shall recover all his legal costs and charges which shall be included in the judgment . . . In the present case the plaintiff recovered judgment and was the prevailing party. The defendant won nothing; therefore, there was no basis for him to recover his costs from the plaintiff.
Reversed and remanded with directions that final judgment be entered in favor of the plaintiff for the full amount of his verdict and costs.
REVERSED and REMANDED with directions.
CROSS and DAUKSCH, JJ., concur.